           Case 4:19-cv-00449-KGB Document 59 Filed 07/18/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

LITTLE ROCK FAMILY                                                                 PLAINTIFFS
PLANNING SERVICES, et al.,

v.                               Case No. 4:19-cv-00449-KGB

LESLIE RUTLEDGE, in her
official capacity as Attorney General
of the State of Arkansas, et al.,                                                DEFENDANTS

                                            NOTICE

       Pending before the Court is defendants’ renewed motion for expedited prehearing

discovery, or alternatively to strike the declaration of Jason Lindo (Dkt. No. 56). The Court

reached out to the parties via electronic mail to determine when a telephonic hearing on the motion

could be held, if necessary. The Court’s electronic mail message to all counsel and defendants’

response is attached hereto as Court’s Exhibit A. Plaintiffs’ counsel did not respond by electronic

mail prior to 4:45 p.m. July 18, 2019.

       The Court will hold a conference with the parties via telephone on Friday, July 19, 2019,

at 2:00 p.m. C.T. The call-in information is as follows:

       -    Dial-in number:   (877) 402-9753

       -    Access code:      5922777

       So ordered this the 18th day of July 2019.



                                                     ____________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
           Case 4:19-cv-00449-KGB Document 59 Filed 07/18/19 Page 2 of 3
                                  Court's Exhibit A




                RE: 4:19-cv-00449-KGB Little Rock Family Planning Services et al v . Rutledge
                et al
                                    'Jacob_White@ared.uscourts.gov',
                Nicholas Bronni to: beckywesth@gmail.com,                               07/18/2019 04:08 PM
                                    bettinabrownstein@gmail.com, Jennifer
                Cc: "Tracy_Washington@ared.uscourts.gov"
History:              This message has been forwarded.


Mr. White‐

Plaintiffs have refused to turn over the data that Jason Lindo purports to rely on, and Defendants do not
believe the parties will be able to resolve this dispute without the Court’s intervention. That impasse
compelled Defendants to renew their additional, renewed motion.

Given that the hearing on Plaintiffs’ TOR/PI hearing is less than two business days away, any further
delay in resolving this matter will only further prejudice Defendants’ ability to prepare. Therefore, if the
Court believes a hearing is necessary, Defendants request one today. Alternatively, if that is not
possible, Defendants request that the Court resolve Defendants’ motion—which is substantially identical
to what Defendants filed more than two weeks ago—on the papers. If neither is possible, Defendants
will be available for a hearing at the Court’s convenience, though the proposed hearing time will leave
Defendants’ unable to adequately review any produced material before the TRO/PI hearing. As a result,
in that event, Defendants’ request that the Court reschedule the preliminary injunction hearing at a date
that gives Defendants’ adequate time to review any produced material.

Nicholas Bronni


Nicholas J. Bronni
Solicitor General
Office of Arkansas Attorney General Leslie Rutledge

323 Center Street, Suite 200
Little Rock, Arkansas 72201
501.682.6302 │ 501.682.2000
Nicholas.bronni@arkansasag.gov │ ArkansasAG.gov


From: Jacob_White@ared.uscourts.gov [mailto:Jacob_White@ared.uscourts.gov]
Sent: Thursday, July 18, 2019 3:48 PM
To: beckywesth@gmail.com; bettinabrownstein@gmail.com; Jennifer Merritt; kendallturner@omm.com;
kscavone@omm.com; lgodesky@omm.com; mai.ratakonda@ppfa.org; mburrows@aclu.org; Michael
Cantrell; Nicholas Bronni; tcamp@aclu.org; tsimeone@omm.com; Vincent Wagner
Cc: Tracy_Washington@ared.uscourts.gov
Subject: 4:19-cv-00449-KGB Little Rock Family Planning Services et al v. Rutledge et al

Dear Counsel:

The Court has under advisement defendants' renewed motion for expedited prehearing discovery, or
          Case 4:19-cv-00449-KGB Document 59 Filed 07/18/19 Page 3 of 3
                                 Court's Exhibit A


alternatively to strike the declaration of Jason Lindo (Dkt. No. 56). If the parties are unable to resolve this
matter before then, the Court is available for a telephonic hearing on this motion at 2:00 p.m. C.T.
tomorrow, July 19, 2019. Before entering a notice of hearing, the Court wants to confirm that counsel for
the parties are available at that time for this telephonic hearing, if necessary. Unless the Court hears
otherwise from the parties by 4:45 p.m. C.T. today, the Court will enter a notice of telephonic hearing for
tomorrow at 2:00 p.m. C.T.

Best,

Jacob White
Law Clerk to U.S. District Judge Kristine G. Baker
500 W. Capitol Avenue
Little Rock, Arkansas 72201
501-604-5420
jacob_white@ared.uscourts.gov
